DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/19/22 is acknowledged.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11,17,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chamberlain (3111787).
Claim 1.  Chamberlain discloses a roofing panel comprising: 
a core (the bottom layer identified as plywood in figure 2) having peripheral edges; 
a first layer of material (foam core layer) overlying the core, the first layer of material having peripheral edges substantially aligned with the peripheral edges of the core; 
a second layer of material (top layer identified as plywood in figure 2) overlying the first layer of material, the second layer of material having peripheral edges substantially aligned with the peripheral edges of the core and comprising a moisture-resistant material (where it is disclosed that that the layer can be an aluminum or steel or a resin laminate, see col. 2, lines 5-13); and
a third layer of material (the top layer identified as roofing felt in figure 2) overlying the second layer of material, the third layer of material having peripheral edges; 
wherein the third layer of material is offset with respect to the core such that a first peripheral edge of the third layer of material projects beyond a corresponding peripheral edge of the core, and a second peripheral edge of the third layer of material is inwardly displaced from another corresponding peripheral edge of the core to define an exposed strip of the second layer of material (as seen in figure 2 and noted throughout the disclosure); and 
wherein the roofing panel is configured such that the first peripheral edge of the third layer of material overlaps an exposed strip of the second layer of material of an adjacent roofing panel when the roofing panel and the adjacent roofing panel are installed on a roof to interlock the roofing panel and the adjacent roofing panel together (as seen in figure 2).
Claim 11.  Chamberlain discloses a roofing panel comprising: 
a core (as noted at least in figure 2 and throughout the disclosure); 
a plurality of layers (as seen in the figures and noted throughout the disclosure) of material including; 
a first layer of material (such as the top layer identified in figure 2 and roofing felt) overlying the core and adhered thereto; and 
a second layer of material (such as the lowermost layer identified as plywood in figure 2) underlying the core and adhered thereto; 
wherein the core and at least some of the plurality of layers of material have a substantially rectangular configuration having a plurality of peripheral edges (as seen in the figures and noted in the disclosure); 
wherein the first layer of material is offset with respect to the core so that at least a first peripheral edge of the first layer of material projects beyond a corresponding peripheral edge of the core and at least a second peripheral edge of the first layer of material is inwardly displaced from a corresponding second peripheral edge of the core to expose a strip of at least one layer of material below the first layer of material or a portion of the core (as seen in figure 2); and 
wherein the first peripheral edge of the first layer of material is configured to overlap an exposed strip of an adjacent roofing panel when the roofing panel and the adjacent roofing panel are installed adjacent one another on a roof to interlock the roofing panel and the adjacent roofing panel together (as seen in figure 2).
Claim 17. The roofing panel of claim 11, wherein the core comprises a thickness selected based upon a strength determined for a desired application of the roofing panel (as noted in the figures and disclosure).
Claim 18. The roofing panel of claim 11, wherein each of the first layer of material and the second layer of material is coupled to the core with at least one of an adhesive, fastener, or combinations thereof (as noted in the figures and disclosure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2-3,5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (3111787) in view of Paul (2872882).
In an alternative interpretation of claim 1-
Claim 1. Chamberlain discloses a roofing panel comprising: 
a core (identified as the foam core layer as seen in figure 2) having peripheral edges; 
a first layer of material (identified as the upper plywood layer as seen in figure 2) overlying the core, the first layer of material having peripheral edges substantially aligned with the peripheral edges of the core; 
a third layer of material (the top layer identified as roofing felt in figure 2) overlying the first layer of material, the third layer of material having peripheral edges; 
wherein the third layer of material is offset with respect to the core such that a first peripheral edge of the third layer of material projects beyond a corresponding peripheral edge of the core, and a second peripheral edge of the third layer of material is inwardly displaced from another corresponding peripheral edge of the core to define an exposed strip of the first layer of material (as seen in figure 2 and noted throughout the disclosure); and 
wherein the roofing panel is configured such that the first peripheral edge of the third layer of material overlaps an exposed strip of the second layer of material of an adjacent roofing panel when the roofing panel and the adjacent roofing panel are installed on a roof to interlock the roofing panel and the adjacent roofing panel together (as seen in figure 2).
In this alternative interpretation Chamberlain does not expressly disclose a second layer of material overlying the first layer of material, the second layer of material having peripheral edges substantially aligned with the peripheral edges of the core and comprising a moisture-resistant material. 
However it is known in the art to have multiple layers overlying a roofing panel comprised of multiple layers, for example Chamberlain discloses at col.2, lines 5-30 that the panel may include flexible and rigid sheets including plywood, metal, resins or laminates.  Paul discloses a roofing panel comprised of multiple layers of board 12 and a vapor barrier 16.  At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art upon review of the Chamberlain and Paul references to understand that the roofing panel could be made of multiple layers of material, and modify the panel of Chamberlain to have a second layer of material overlying a first layer of material, the second layer of material having peripheral edges substantially aligned with the peripheral edges of the core (as seen and taught in Paul) and comprising a moisture resistant material (where both Paul and Chamberlain disclose layers of moisture resistant material such as vapor barrier, aluminum, steel, resin laminates), to achieve the predictable result of a roofing panel that is strong enough to withstand forces, insulative and waterproof.
Claims 2-3. The roofing panel of claim 1 further comprising a fourth layer of material (identified as the underlying plywood as seen in figure 2 of Chamberlain) underlying and adhered to an inner surface of the core, the fourth layer of material having peripheral edges substantially aligned with the peripheral edges of the core.
Chamberlain does not expressly disclose a fifth layer of material underlying and adhered to the fourth layer of material, the fifth layer of material having peripheral edges substantially aligned with the peripheral edges of the core.
 However it is known in the art to have multiple layers comprising a roofing panel, for example Chamberlain discloses at col.2, lines 5-30 that the panel may include flexible and rigid sheets including plywood, metal, resins or laminates.  Paul discloses a roofing panel comprised of multiple layers of board 12 and a vapor barrier 16.  At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art upon review of the Chamberlain and Paul references to understand that the roofing panel could be made of multiple layers of material including fourth, fifth and sixth layers underlying a core layer, and modify the panel of Chamberlain to have a fifth and sixth layer of material underlying the fourth layer of material, the fifth layer of material having peripheral edges substantially aligned with the peripheral edges of the core (as seen and taught in Paul and Chamberlain) to achieve the predictable result of a roofing panel that is strong enough to withstand forces, insulative and waterproof.
Chamberlain does not expressly disclose wherein the sixth layer of material is offset relative to the core so that at least one peripheral edge of the sixth layer of material projects beyond a corresponding peripheral edge of the core and  wherein at least one peripheral edge of the sixth layer of material is inwardly displaced from a corresponding peripheral edge of the core to expose a strip of the fifth layer of material.
However this is known in the art.  For example Paul discloses a roofing panel comprising an underlying layer (one of 12 and/or 16 and/or 14) wherein at least one peripheral edge of the underlying layer projects beyond a corresponding peripheral edge of the core and wherein at least one peripheral edge of the underlying layer is inwardly displaced from a corresponding peripheral edge of the core to expose a strip of the above lying layer of material (as seen in figure 4 of Paul).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the sixth layer as noted above, to be offset relative to the core so that at least one peripheral edge of the material projects beyond a corresponding peripheral edge of the core and at least one peripheral edge is inwardly displaced from a corresponding peripheral edge of the core to expose a strip of the fifth layer of material, to achiever the predictable result of a securely connected roofing system that is waterproof.
Claim 5. The roofing panel of claim 2 wherein the sixth layer of material comprises plywood or veneer and is exposed to an inside of a building when the roofing panel is installed on a roof (where Paul discloses that it is exposed to an inside of building and both Chamberlain and Paul disclose plywood or a veneer).
Claim 6. The roofing panel of claim 2 wherein the first layer of material and the fourth layer of material comprise plywood or veneer (as noted throughout Chamberlain, where plywood is an optional material for the layers).
Claim 7. The roofing panel of claim 1 wherein the core comprises foam (as noted in Chamberlain).
Claim 8. The roofing panel of claim 1, wherein the core comprises polyisocyanurate (ISO), polystyrene, PVC, polyethylene, polyamide, phenolic materials, or combinations thereof (as noted at least at col. 1, lines 42-47 of Chamberlain).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (3111787) in view of Paul (2872882) and further in view of Applicant Admitted Prior Art Grip Metal®.
Claim 4.  Chamberlain in view of Paul disclose the roofing panel of claim 2 as above, but do not expressly disclose that the fifth layer of material comprises double sided self-gripping metal, however Chamberlain does disclose that the layers can comprise a met (col. 2, lines 5-25).  Applicant Admitted Prior Art and Grip Metal ® disclose that it is known to have self-gripping metal bonded to wood to form a layer in a building panel.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the roofing panel of Chamberlain in view of Paul to have the fifth layer of material comprise double sided self gripping metal to achieve the predictable result of a strong, lightweight and economical building roofing panel.
Claim(s) 12,13,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain (3111787) in view of Applicant Admitted Prior Art Grip Metal®
Claims 12,16.  The roofing panel of claim 11, wherein at least one of the plurality of layers of material comprises a layer of wood and/or wherein the first layer of material and the second layer of material each comprise wood (as disclosed in Chamberlain at least at figure 2 and col. 2, lines 5-25), and at least one of the plurality of layers of material comprises a layer of metal (as noted at col. 2, lines 5-25) configured to mechanically bond to the layer of wood.
Chamberlain does not expressly disclose that  that the layer of metal is self gripping (clm 12) or that the plurality of layers of material further comprise an outer layer of self-gripping metal mechanically bonded to the first layer of material, and an inner layer of self-gripping metal, mechanically bonded to the second layer of material. 
Applicant Admitted Prior Art and Grip Metal ® disclose that it is known to have self-gripping metal bonded to wood to form a layer in a building panel.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue known design options and modify the roofing panel of Chamberlain alone (clam 11) or  in view of Paul (clam 2) to the layer of metal comprise self gripping metal  or to have the plurality of layers of material further comprise an outer layer and an inner layer of self gripping metal mechanically bonded to the first and second layers respectively, to achieve the predictable result of a strong, lightweight and economical building roofing panel.
Claim 13.  Chamberlain view of Applicant Admitted Prior art and Grip Metal ® discloses the roofing panel of claim 12, where Chamberlain discloses having a layer (adhesive layer as seen in the figure and note din the disclosure) offset relative to the core to form interlocking features.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to pursue know design options and modify the panel and/or the adhesive layer of Chamber to have the layer of self gripping metal offset relative to the core to form an interlocking feature to achieve the predictable result a strong and lightweight roofing panel that is securely attached and waterproof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635